           Case 2:21-cr-00106-MCS Document 53 Filed 07/26/21 Page 1 of 1 Page ID #:628

                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA

                                       CRIMINAL MINUTES – GENERAL


Case No.        2:21-cr-00106-MCS-1                                                            Date: July 26, 2021


Present: The Honorable:    Mark C. Scarsi, United States District Judge

Interpreter       None
                Jennifer Graciano                          Miriam Baird                       Victor A. Rodgers, AUSA
                   Deputy Clerk                       Court Reporter / Recorder                     Assistant U.S. Attorney


  U.S.A. v. Defendant(s)            Present Cust    Bond                Attorneys for Defendants:             Present App     Ret


    Movant Tenants 1-4                                             Brian Silber and Jacek W. Lentz                X           X

Proceedings: Motions for Order for Leave to Proceed Anonymously (ECF Nos. 11, 15, and 19); Motions
             for Return of Property (ECF Nos. 12, 16, and 20)

      The motion hearing is held. The Court and counsel confer. The Court takes the motions under
submission.

IT IS SO ORDERED.




                                                                                                                       : 27
                                                                                Initials of Deputy Clerk               JGR




CR-11 (04/15)                                      Criminal Minutes – General                            Page 1 of 1
